DETAILED ACTION
This Action is a response to the reply received 23 February 2022. Claims 28-29 and 38-39 are amended; no claims are canceled or newly presented. Claims 20-39 remain pending for examination. In view of the amendments, the objections to claims 28-29 and 38-39 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “diagnostic service” in claims 30-39 and “learning service” in claims 33-36. A “service” may mean1 the act or apparatus by which some act is provided. The Specification provides that the “diagnostic service” and “learning service” may comprise a series of algorithmic acts or steps which may be performed via a computing system (see, e.g., Spec. at, e.g., ¶¶18-19, 23, 25, 27, 33, 51, and 56). Accordingly, the claim term “learning service” is being interpreted as software/firmware, hardware, or any combination thereof capable of performing the claimed acts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran et al., U.S. 2013/0305093 A1 (hereinafter referred to as “Jayachandran”) in view of Kayal et al., U.S. 10,684,940 B1 (hereinafter referred to as “Kayal”).

Regarding claim 20, Jayachandran teaches: A method for diagnosing a problem in an application, comprising: 
obtaining a set of real-time features sampled from the application when a set of real users of the application experienced the problem in the application (Jayachandran, e.g., ¶60, “Step 602 includes monitoring each virtual machine and physical server in the shared dynamic cloud environment for at least one metric … outputting a stream of data-points, each data-point being derived from a monitoring data time series …”); and 
obtaining a likely cause of the problem by applying the real-time features to a classifier pre-trained for recognizing a set of predetermined faults that may occur in the application (Jayachandran, e.g., ¶63, “Step 608 includes classifying the event as a cloud-based anomaly or an application fault based on existing knowledge … matching the deviation from normal behavior with a fault signature when an event is generated, and further classifying the event if a match is found … ” See also, e.g., ¶¶36-37 and 41, describing training at least HMM models and further providing a supervised trained classifier for identifying known fault conditions).
Jayachandran does not more particularly teach that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses were applied to the application and training features were sampled from the application. However, Kayal does teach: [a classifier pre-trained] based on an injection of a series of the predetermined faults into the application while a set of simulated user accesses were applied to the application and while a set of training features for training the classifier were sampled from the application (Kayal, e.g., 4:21-42, “AI failure model agent 115 can automatically select and run certain stress, load, and failure injection tests for the user computing device 202, referred to herein as ‘failure testing.’ … Each fault-injection test can be a targeted script, or other executable code, configured in a way to simulate specific actions on the host computing device (e.g., the computing device executing the microservice 110) …” See also, e.g., 6:14-38, “data collector 222 can store microservice and infrastructure code … test results data … failure model generator 224 can look at historical data in the data repository 230 to … build a failure model for the microservice and/or its infrastructure … model builder 227 can use historical data to build and refine the ML similarities detector 223.” See also, e.g., 12:9-26, “failure model can be visually represented as a graph with a prediction line and a point of failure due to a root cause … optionally an indication of a probability or likelihood of that failure occurring”) for the purpose of generating a failure model that can be used as a similarities detector for comparing microservice faults (Kayal, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran to provide that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses were applied to the application and training features were sampled from the application because the disclosure of Kayal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses were applied to the application and training features were sampled from the application for the purpose of generating a failure model that can be used as a similarities detector for comparing microservice faults (Kayal, Id.).
Regarding claim 30, Jayachandran teaches: A diagnostic service for an application, comprising: 
a classifier pre-trained for recognizing a set of predetermined faults that may occur in the application (Jayachandran, e.g., ¶63, “Step 608 includes classifying the event as a cloud-based anomaly or an application fault based on existing knowledge … matching the deviation from normal behavior with a fault signature when an event is generated, and further classifying the event if a match is found … ” See also, e.g., ¶¶36-37 and 41, describing training at least HMM models and further providing a supervised trained classifier for identifying known fault conditions) …; and
means for applying to the classifier a set of real-time features sampled from the application when a set of real users of the application experienced the problem in the application such that the classifier yields a likely cause of the problem in response to the real-time features (Jayachandran, e.g., e.g., ¶60, “Step 602 includes monitoring each virtual machine and physical server in the shared dynamic cloud environment for at least one metric … outputting a stream of data-points, each data-point being derived from a monitoring data time series …” See also, e.g., ¶63, “Step 608 includes classifying the event as a cloud-based anomaly or an application fault based on existing knowledge … matching the deviation from normal behavior with a fault signature when an event is generated, and further classifying the event if a match is found … ” See also, e.g., ¶¶36-37 and 41, describing training at least HMM models and further providing a supervised trained classifier for identifying known fault conditions).
Jayachandran does not more particularly teach that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses were applied to the application and training features were sampled from the application. However, Kayal does teach: [a classifier pre-trained] based on an injection of a series of the predetermined faults into the application while a set of simulated user accesses were applied to the application and while a set of training features were sampled from the application (Kayal, e.g., 4:21-42, “AI failure model agent 115 can automatically select and run certain stress, load, and failure injection tests for the user computing device 202, referred to herein as ‘failure testing.’ … Each fault-injection test can be a targeted script, or other executable code, configured in a way to simulate specific actions on the host computing device (e.g., the computing device executing the microservice 110) …” See also, e.g., 6:14-38, “data collector 222 can store microservice and infrastructure code … test results data … failure model generator 224 can look at historical data in the data repository 230 to … build a failure model for the microservice and/or its infrastructure … model builder 227 can use historical data to build and refine the ML similarities detector 223.” See also, e.g., 12:9-26, “failure model can be visually represented as a graph with a prediction line and a point of failure due to a root cause … optionally an indication of a probability or likelihood of that failure occurring”) for the purpose of generating a failure model that can be used as a similarities detector for comparing microservice faults (Kayal, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran to provide that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses were applied to the application and training features were sampled from the application because the disclosure of Kayal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide that the classifier is pre-trained based on an injection of a series of predetermined faults into the application while simulated user accesses were applied to the application and training features were sampled from the application for the purpose of generating a failure model that can be used as a similarities detector for comparing microservice faults (Kayal, Id.).

Claims 21-22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal, and in further view of Lekivetz et al., U.S. 10,338,993 B1 (hereinafter referred to as “Lekivetz”).

Regarding claim 21, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal does not teach generating a list of one or more of the predetermined faults having highest correlations to the real-time features of the problem. However, Lekivetz does teach: generating a list of one or more of the predetermined faults having highest correlations to the real-time features of the problem (Lekivetz, e.g., F1G. 19, disclosing a list of predetermined faults having a highest correlation based on the model) for the purpose of providing an output indicating a most likely fault for an application (Lekivetz, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide for generating a list of one or more of the predetermined faults having highest correlations to the real-time features of the problem because the disclosure of Lekivetz shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for generating a list of one or more of the predetermined faults having highest correlations to the real-time features of the problem for the purpose of providing an output indicating a most likely fault for an application (Lekivetz, Id.).

Regarding claim 22, the rejection of claim 21 is incorporated, and Lekivetz further teaches: determining a respective confidence indicator for each predetermined fault on the list (Lekivetz, e.g., F1G. 19, disclosing a Est of predetermined faults having a highest correlation based on the model).

Claims 31-32 are rejected for the reasons given in the rejections of claims 21-22 above.

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal, and in further view of Pandey, Panjal, “Data Preprocessing: Concepts”, Towards Data Science, 25 November 2019, last retrieved from https://towardsdatascience.com/data-preprocessing-concepts-fa946d11c825 on 19 November 2021 (hereinafter referred to as “Pandey”).

Regarding claim 23, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal does not teach refining the training features and the real-time features by interpolating one or more missing values in the training features and the real-time features before training the classifier. However, Pandey does teach: refining the training features and the real-time features by interpolating one or more missing values in the training features and the real-time features before training the classifier (Pandey, e.g., p. 5, “Estimate missing values: If only a reasonable percentage of values are missing, then we can also run simple interpolation methods to fill in those values. However, most common method of dealing with missing values is by filling them in with the mean, median or mode value of the respective feature.” See also, e.g., pp. 11-12, describing that model training is done subsequent to performing data preprocessing) for the purpose of providing a more complete set of training data (Pandey, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide for refining the training features and the real-time features by interpolating one or more missing values in the training features and the real-time features before training the classifier because the disclosure of Pandey shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for refining the training features and the real-time features by interpolating one or more missing values in the training features and the real-time features before training the classifier for the purpose of providing a more complete set of training data (Pandey, Id.).

Claim 33 is rejected for the reasons given in the rejection of claim 23 above.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal, and in further view of McClymont, Jr., Scott, U.S. 2021/0136097 A1 (hereinafter referred to as “McClymont”).
Regarding claim 24, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal does not teach refining the training features and the real-time features by aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier. However, McClymont does teach: refining the training features and the real-time features by aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier (McClymont, e.g., ¶15, “when aggregating the log data to generate the aggregated log data, security platform 115 may aggregated the log data and generate the aggregated log data. A time aggregation technique may include aggregating a time series (e.g., a collection of values observed during a given time period at some frequency) of data, such as log data …” See also, e.g., ¶19, “security platform 115 may train the machine learning models using, for example, an unsupervised training procedure and based on the aggregated log data …” See also, e.g., ¶13, “security platform 115 may receive log data … my include … hardware utilized by the containers …”) for the purpose of reducing the resource burden required for machine learning model training and use (McClymont, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide for refining the training features and the real-time features by aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier because the disclosure of McClymont shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for refining the training features and the real-time features by aggregating multiple instances of a resource type for the application into one feature in the training features and the real-time features before training the classifier for the purpose of reducing the resource burden required for machine learning model training and use (McClymont, Id.).

Claim 34 is rejected for the reasons given in the rejection of claim 24 above.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal, and in further view of Guo Y, Liu S, Li Z, Shang X. BCDForest: a boosting cascade deep forest model towards the classification of cancer subtypes based on gene expression data. BMC Bioinformatics. 2018;19(Suppl 5):118. Published 2018 Apr 11. doi:10.1186/s12859-018-2095-4 (hereinafter referred to as “Guo”).

Regarding claim 25, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal does not teach refining the training features and the real-time features by using multi-grain scanning of the training features and the real-time features to create new features for training the classifier. However, Guo does teach: refining the training features and the real- time features by using multi-grain scanning of the training features and the real-time features to create new features for training the classifier (Guo et al., e.g., pp. 4-5, “Inspired by deep neural network in handling feature relationships, cascade forest employs multi-grained scanning strategy, a sliding window based approach, to extract local features by scanning raw input to generate a series of local low-dimensional feature vectors, and then train a series of forests by using those low-dimensional vectors to obtain class distributions of input vectors.” Examiner’s note: Guo makes no distinction between training and real-time features, and is therefore interpreted as applicable to both feature sets) for the purpose of reducing the size of data sets input into various model training (Guo, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide for refining the training features and the real-time features by using multi-grain scanning of the training features and the real-time features to create new features for training the classifier because the disclosure of Guo shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for refining the training features and the real-time features by using multi-grain scanning of the training features and the real-time features to create new features for training the classifier for the purpose of reducing the size of data sets input into various model training (Guo, Id.).

Claim 35 is rejected for the reasons given in the rejection of claim 25 above.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal, and in further view of Cohen et al., U.S. 2019/0121337 A1 (hereinafter referred to as “Cohen”).

Regarding claim 26, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal does not teach refining the training features and the real-time features by normalizing the training features and the real-time features before training the classifier. However, Cohen does teach: refining the training features and the real- time features by normalizing the training features and the real-time features before training the classifier (Cohen, e.g., ¶¶89-94, ''Accumulating raw rear time environmental data … from multiple private client modules ... The data preprocessing module 1200: Extracting normalized power consumption data, thus eliminating artifacts. temporary fluctuations, and environmental influences on the monitored data … Producing various failure indications for a probable system failure or inefficient operation ... ") for the purpose of simplifying the data used in training and utilizing one or more machine learning models (Cohen, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide for refining the training features and the real-time features by normalizing the training features and the real-time features before training the classifier because the disclosure of Cohen shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for refining the training features and the real-time features by normalizing the training features and the real-time features before training the classifier for the purpose of simplifying the data used in training and utilizing one or more machine learning models (Cohen, Id.).

Claim 36 is rejected for the reasons given in the rejection of claim 26 above.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal, and in further view of Vongkulbhisal et al., U.S. 2021/0034985 A1 (hereinafter referred to as “Vongkulbhisal”) and Cantu-Paz et al., U.S. 2003/0204508 A1 (hereinafter referred to as “Cantu-Paz”).

Regarding claim 27, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal does not teach training an ensemble of local classifiers in the classifier, each local classifier adapted for the real-time features associated with a respective subset of resources upon which the application runs. However, Vongkulbhisal does teach: training an ensemble of local classifiers in the classifier, each local classifier adapted for the real-time features associated with a respective subset of resources upon which the application runs (Vongkulbhisal, e.g., FIG. 1; see also, e.g., ¶41, “Each individual classifier may be any one of known classification models … each individual classifier may not be limited to a single classification model, and may be an ensemble of plural classification models.” Examiner’s note: while the features of Vongkulbhisal represent the probability of an image belonging to a target class, Jayachandran and Kayal, cited above with respect to claim 1 and incorporated herein, disclose the classification of real-time faults based on features. Vongkulbhisal is additionally cited to show that it was known to a person of ordinary skill in the art that an ensemble classifier combining a plurality of individual classifiers can be used in order to perform a classification task) for the purpose of providing a more accurate model output utilizing an ensemble of models (Vongkulbhisal, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide for training an ensemble of local classifiers in the classifier, each local classifier adapted for the real-time features associated with a respective subset of resources upon which the application runs because the disclosure of Vongkulbhisal shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for training an ensemble of local classifiers in the classifier, each local classifier adapted for the real-time features associated with a respective subset of resources upon which the application runs for the purpose of providing a more accurate model output utilizing an ensemble of models (Vongkulbhisal, Id.).
	Jayachandran in view of Kayal and Vongkulbhisal does note teach obtaining the likely cause in response to a classification vote among the local classifiers. However, Cantu-Paz does teach: obtaining the likely cause in response to a classification vote among the local classifiers (Cantu-Paz, e.g., ¶29, “Since [evolutionary algorithms] are stochastic algorithms, they produce a different tree every time that they are run on the same data set. These trees can be easily combined into ensembles where the classification of an example is determined by the (possibly weighted) vote of all the trees. It is well known that ensembles of classifiers usually have a lower error rate than single classifiers.” Examiner’s note: as above, while Cantu-Paz is directed to pattern recognition in data mining, Jayachandran and Kayal, cited above with respect to claim 1 and incorporated herein, disclose the classification of real-time faults based on features. Cantu-Paz is additionally cited to show that it was known to a person of ordinary skill in the art that a vote among an ensemble of classifiers produces a more accurate classification result) for the purpose of producing a more accurate classification result (Cantu-Paz, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal and Vongkulbhisal to provide for obtaining the likely cause in response to a classification vote among the local classifiers because the disclosure of Cantu-Paz shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for obtaining the likely cause in response to a classification vote among the local classifiers for the purpose of producing a more accurate classification result (Cantu-Paz, Id.).

Claim 37 is rejected for the reasons given in the rejection of claim 27 above.

Claims 28-29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran in view of Kayal, and in further view of Sutton et al., U.S. 2020/0184282 A1 (hereinafter referred to as “Sutton”).

Regarding claim 28, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal does not teach obtaining a new set of features sampled from the application that pertain one of the predetermined faults and updating the classifier in response to the new set of features. However, Sutton does teach: obtaining a new set of features sampled from the application that pertain to one of the predetermined faults and updating the classifier in response to the new set of features (Sutton, e.g., ¶92, “classification system 100 can process new samples and automatically determine whether individual new samples belong to a learned class or a new class of the CNN, create each determined new class, add the individual new samples to an appropriate learned or new class, retrain the CNN with each new class that is added, and optionally update a taxonomy that represents the CNN …”) for the purpose of updating the classifier in response to obtaining new feature data (Sutton, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide for obtaining a new set of features sampled from the application that pertain one of the predetermined faults and updating the classifier in response to the new set of features because the disclosure of Sutton shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for obtaining a new set of features sampled from the application that pertain one of the predetermined faults and updating the classifier in response to the new set of features for the purpose of updating the classifier in response to obtaining new feature data (Sutton, Id.).

Regarding claim 29, the rejection of claim 20 is incorporated, but Jayachandran in view of Kayal does not teach obtaining a new set of features sampled from the application that pertain a new fault discovered in the application and updating the classifier in response to the new set of features. However, Sutton does teach: obtaining a new set of features sampled from the application that pertain to a new fault discovered in the application and updating the classifier in response to the new set of features (Sutton, e.g., ¶92, “classification system 100 can process new samples and automatically determine whether individual new samples belong to a learned class or a new class of the CNN, create each determined new class, add the individual new samples to an appropriate learned or new class, retrain the CNN with each new class that is added, and optionally update a taxonomy that represents the CNN …”) for the purpose of updating the classifier in response to obtaining new feature data (Sutton, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for determining problems and diagnoses thereof using classification algorithms as taught by Jayachandran in view of Kayal to provide for obtaining a new set of features sampled from the application that pertain a new fault discovered in the application and updating the classifier in response to the new set of features because the disclosure of Sutton shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for determining problems and diagnoses thereof using classification algorithms to provide for obtaining a new set of features sampled from the application that pertain a new fault discovered in the application and updating the classifier in response to the new set of features for the purpose of updating the classifier in response to obtaining new feature data (Sutton, Id.).

Claims 38-39 are rejected for the reasons given in the rejection of claims 28-29 above.

Response to Arguments
In the Remarks, Applicant Argues: (1) Jayachandran in view of Kayal do not teach or suggest fault recognition using a classifier that is pre-trained for recognizing a set of predetermined faults that may occur in an application by obtaining training features for training the classifier by injecting of a series of the predetermined faults into the application while simulating user access to the application as claimed in independent claims 20 and 30 (Resp. at 7). Accordingly, claims 20 and 30 are not obvious in view of Jayachandran and Kayal (id.).
	(a) Jayachandran instead teaches fault recognition using expert knowledge (id., citing Jayachandran ¶¶25, 29) and not using a classifier pre-trained with fault injections and simulated user accesses (id.).
	(b) Kayal teaches code testing rather than recognizing faults in the code after the code is deployed to users of an application (id., citing Kayal 1:48-52).
	(c) Contrary to Examiner’s assertion at Off. Act. 6-7, the HMM classifier of Jayachandran is trained to recognize normal behavior in an application rather than recognize faults in an application (id., citing Jayachandran ¶37).
	(d) Contrary to Examiner’s assertion at Off. Act. 7, the failure injection tests of Kayal are used to refine code under development by a user rather than to obtain training data for training a classifier to recognize faults after deployment (id. at 7-8, citing Kayal 4:59-5:7).
	(2) The other references cited by Examiner fail to remedy the above-noted deficiencies of Jayachandran and Kayal (Resp. at 8).
	(3) Claims 21-29 and 31-39 are not obvious over the cited references at least in view of their dependence from non-obvious claims 20 and 30 (Resp. at 9).

Examiner’s Response: (a) Examiner does not rely on Jayachandran to teach this feature; see Off. Act. at 7-8, citing Kayal.
	(b) Examiner does not rely on Kayal to teach this feature; see Off. Act. at 6-7, citing Jayachandran.
	(c) Examiner does not rely on this portion of Jayachandran (see Off. Act. at 6-7, citing ¶¶60, 63). Examiner further notes that this portion of Jayachandran discloses an exemplary use of the HMM. The model of normal behavior is used to analyze time series data, wherein deviation from normal behavior is identified and output to an event generation engine (see, e.g., Jayachandran at ¶¶30-35). These events are analyzed by problem determination engine, which includes a statistical analyzer module and a fault classifier module (id. at, e.g., ¶¶41-45). That is, a plurality of modules are trained and used in the overall process disclosed by Jayachandran, including at least one model for fault classification.
	(d) Examiner does not rely on Kayal to teach the use of training data for training a classifier to recognize faults, in particular faults occurring after deployment (see Off. Act. at 7). This portion of the claim recites “[a classifier pre-trained] based on an injection of a series of the predetermined faults into the application while a set of simulated user access were applied to the application and while a set of training features for training the classifier were sampled from the application” (see claim 20 at lines 4-8, emphasis added). The emphasized portion of the claim does not mention the collection of training data to recognize faults after deployment, but to train the classifier initially based on simulated data, and the later use of the pre-trained model to analyze post-deployment faults. The cited portion of Kayal is used to disclose that the classifier may be pre-trained based on injections of a series of predetermined faults while simulated user accesses were applied to the application and to sample the features (see Off. Act. 7). The use of a pre-trained model to sample and analyze features post-deployment is more fully disclosed by Jayachandran (see Off. Act. 6-7). In view of the foregoing, Examiner is not persuaded by Applicants’ assertions regarding the sufficiency of Jayachandran and Kayal.
	(2) As Examiner is not persuaded that Jayachandran and Kayal fail to teach the asserted limitations of the independent claims, and the further references were not cited in the rejections thereof, Examiner reads this portion of the argument as a description of portions of the contents of the references cited in the rejections of the dependent claims.
	(3) As Examiner is not persuaded that Jayachandran and Kayal fail to teach the asserted limitations of the independent claims, and Applicants have provided no further arguments regarding the sufficiency of the rejections of the dependent claims, Examiner does not find support for a finding that any of the rejections of claims 21-29 and 31-39 are deficient.
	Based on the discussion, Examiner maintains the rejections under the grounds set forth in full above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Definition of service,” Merriam-Webster dictionary, last retrieved from https://www.merriam-webster.com/dictionary/service on 20 November 2021.